FILED
                            NOT FOR PUBLICATION                               AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIE MORRIS CLAY, II,                          No. 15-16320

               Plaintiff - Appellant,            D.C. No. 5:14-cv-02932-RMW

 v.
                                                 MEMORANDUM*
MARK PETERSON, Chief District
Attorney; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Willie Morris Clay, II, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

defamation of character. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Clay’s action because Clay failed to

allege facts sufficient to show that defendants’ allegedly defamatory statement

altered or extinguished a state-recognized right or status. See Paul v. Davis, 424
U.S. 693, 710-12 (1976) (to state a defamation claim under § 1983, plaintiff must

allege that a state-recognized right or status was altered or extinguished in addition

to any reputational harm).

      AFFIRMED.




                                           2                                    15-16320